NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2499-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KEVIN T. KELLY-PALLANTA,
a/k/a KEVIN KELLY, KEVIN
KELLY-PALLANTA, KEVIN
PALLANTA, KEVIN K.
PALLANTA, KEVIN
KELLYPALLANTA, KEVIN
T. KELLY, KEVIN T.
KELLYPALLANTA, and
KEVIN T. PALLANTA,

     Defendant-Appellant.
___________________________

                   Submitted April 27, 2020 – Decided July 15, 2020

                   Before Judges Messano and Vernoia.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Cape May County, Indictment No. 17-
                   12-0892.
               Joseph E. Krakora, Public Defender, attorney for
               appellant (Cody Tyler Mason, Assistant Deputy Public
               Defender, of counsel and on the briefs).

               Jeffrey H. Sutherland, Cape May County Prosecutor,
               attorney for respondent (Gretchen Anderson
               Pickering, Senior Assistant Prosecutor, of counsel and
               on the brief).

PER CURIAM

       Following the denial of his motion to suppress evidence seized following

a search of his residence based on a search warrant, defendant Kevin T. Kelly-

Pallanta pleaded guilty to third-degree possession with intent to distribute a

controlled dangerous substance, methamphetamine, N.J.S.A. 2C:35-5(a)(1)

and N.J.S.A. 2C:35-5(b)(9)(b). In accordance with the plea agreement, the

court sentenced defendant to a three-year prison term and awarded 438 days of

jail credit.

       Defendant appeals from the court's October 17, 2017 order denying his

motion to suppress the physical evidence seized during the search of his

residence, and he also claims the court erred by failing to award three days of

jail credit to which he was entitled.       Having considered the record and

arguments presented in light of the applicable legal principles, we affirm the

court's order denying defendant's suppression motion and remand for the court



                                                                        A-2499-18T4
                                        2
to consider defendant's claimed entitlement to three additional days of jail

credit.

                                         I.

      The pertinent facts are not in dispute. On June 5, 2017, Cape May

County Prosecutor's Office Detective Maurice Catarcio submitted an affidavit

to a Superior Court judge in support of a request for a search warrant for what

he described in part as a single-family residence at 217 East 22nd Avenue in

North Wildwood.        The affidavit included information provided by a

confidential informant that defendant was selling methamphetamine and was

"known to reside" at that address.

      The affidavit explained that during the week of May 29, 2017, the

confidential informant called defendant at Detective Catarcio's direction and

arranged to purchase methamphetamine. Defendant instructed the informant to

travel to his residence at 217 East 22nd Avenue to complete the transaction.

At a pre-determined meet location, the informant was searched, was found not

to be in possession of any controlled dangerous substances, and was provided

money to make the purchase.          According to the search warrant affidavit,

officers then observed the confidential informant travel to the residence.




                                                                        A-2499-18T4
                                        3
      A different detective observed the confidential informant approach the

residence at 217 East 22nd Avenue and walk to the rear of the residence out of

the detective's "line of sight." A short time later, the detective observed the

informant walk from the rear of the residence and proceed to a pre-determined

location to meet with the detectives.

      Upon arriving at the pre-determined location, the confidential informant

handed Detective Catarcio an amount of suspected methamphetamine. The

informant reported entering the residence through a door located on its north

side and purchasing the substance, which a test later confirmed was

methamphetamine, from an individual the informant identified as defend ant

from a New Jersey Division of Motor Vehicle photograph. The affidavit also

stated the informant "was under constant surveillance from the time [he or she]

traveled from the pre-determined meet location up to the time [he or she]" met

with the detectives following the purchase.

      Detective Catarcio's affidavit also detailed a second controlled purchase

of methamphetamine from defendant at the same residence during the week

beginning May 29, 2017.         Again, the confidential informant contacted

defendant    over    the   telephone,       made   arrangements   to   purchase

methamphetamine, and was instructed by defendant to travel to his residence


                                                                       A-2499-18T4
                                        4
at 217 East 22nd Avenue to make the purchase. Detective Catarcio searched

the confidential informant, determined the informant was not in possession of

any controlled substances, and gave the informant funds to make the purchase.

      The confidential informant was kept under constant surveillance as he or

she traveled to the residence. This time, however, the informant "enter[ed] the

residence utilizing the front door of the residence." A short time later, the

informant left the residence through its front door, returned to a pre -

determined location, and turned over suspected methamphetamine he or she

said was purchased from defendant "while inside the residence of 217 E[ast]

22nd Avenue."

      As explained in Detective Catarcio's affidavit, a search of the

confidential informant did not reveal any monies or other controlled dangerous

substances. The affidavit further stated the confidential informant "was under

constant surveillance from the time" he or she met with the detectives and set

up the purchase through the informant's turnover of the substance, which a test

confirmed was methamphetamine.

      The affidavit further noted that in June 2017, the confidential informant

was in the residence, and defendant showed the informant a .45 caliber pistol.

The affidavit also included information provided to detectives in March 2013,


                                                                       A-2499-18T4
                                      5
by a confidential source "with an untested level of reliability" that defendant

said: he keeps five or six rifles and shotguns at 217 East 22nd Avenue; he

committed a home invasion in another town; he had proceeds from a theft he

committed in the attic of his residence; and that defendant asked if the

confidential source could help find a buyer for a firearm. The affidavit also

reported that a second confidential source stated defendant possessed several

firearms.

      The affidavit sought a no-knock warrant for the "single family dwelling"

located at 217 East 22nd Avenue, and it included a physical description of the

exterior of the structure. Based on the affidavit, a Superior Court judge issued

a June 5, 2017 search warrant for the residence. The warrant described the

structure as a "three . . . story, single family dwelling" and described the entry

to residence as being at the top of the stairs in the front of the structure.

      On the day following the issuance of the warrant, but before it was

executed, Detective Catarcio obtained new information about the residence.

As a result, he submitted an amended affidavit to a different judge and sought

the issuance of a second search warrant.         The affidavit included identical

descriptions of the two controlled purchases from defendant made by the

confidential informant, as well as the information supplied by the confidential


                                                                            A-2499-18T4
                                         6
sources. The affidavit, however, included additional and different information

about the physical layout of the building based on the new information

Detective Catarcio received.

      More particularly, the affidavit explained that on June 6, 2017, North

Wildwood Police Department Sergeant McGraw advised Detective Catarcio he

had first-hand knowledge of the "building layout" of the residence "from

previous law enforcement activity inside the structure." Sergeant McGraw

said "there are multiple, vacant apartments located on the first floor," and the

"main residence of 217 E[ast] 22nd Avenue . . . does not have access to the

multiple apartments located on the first floor."

      Detective Catarcio modified the description of the premises for which he

sought the search warrant, changing the description of the building from a

"single family dwelling" to a "multi-family residence." In pertinent part, the

affidavit described the premises to be searched as follows:

            217 E[ast] 22nd AVENUE, NORTH WILDWOOD,
            NEW JERSEY, is a three (3) story, multi-family
            residence . . . . The exterior of the first level of the
            residence displays tan in color stone. The exterior of
            the second and third level of the residence displays tan
            in color siding. There are multiple rectangular shaped
            windows on the south facing side of the structure. In
            the center, of the south facing side of the structure is a
            set of twelve (12) concrete steps that lead to the
            second floor. Atop the set of steps is the main entry

                                                                         A-2499-18T4
                                       7
            door that leads to the main residence of the structure.
            The main entry door is brown in color with large glass
            panes. Above the main entry door are the numerals
            "2-1-7."     The structure's roof is an A-frame
            construction with brown shingles. There is a large
            covered deck area on the second floor of the east
            facing side of the structure, which is outline [sic] with
            wooden spindles.

            [(Emphasis added).]

A photograph of the residence that was annexed to the affidavit shows the

front of the residence facing the street, with twelve steps leading up to a

second-floor doorway. 1

      On June 6, 2017, the judge issued a second search warrant for the

residence, describing the premises to be searched precisely as detailed in the

affidavit. Officers then executed the second search warrant at 217 East 22nd

Avenue and searched the main residence.

      The record provided on appeal does not include any competent evidence

concerning the search that was conducted and yielded the evidence defendant

sought to suppress in his motion before the trial court. 2 However, defendant


1
  Defendant did not include the photographs referenced in Detective Catarcio's
second affidavit in the appendix on appeal. We rely on the photograph
included in the State's appendix.
2
  The motion was decided without an evidentiary hearing, and the record does
not include any affidavits or certifications based on personal knowledge
                                                                        A-2499-18T4
                                      8
relied on a police report detailing the search, and the State did not, and does

not, dispute the facts set forth in the report.    Defendant also relied on a

drawing of the layout of the residence's second floor, which was drawn by one

of the officers prior to the search. It showed the second floor consists of a

living area, kitchen, and two bedrooms, one of which was labeled the "target

bedroom." It also showed stairs leading to an upper floor. We accept those

facts and defendant's reliance on the drawing as having been prepared by the

police prior to the search because, for purposes of the motion, the parties did

not dispute those facts or the accuracy of the drawing.

      The report explains that at 6:00 p.m. on June 6, 2017, defendant was

arrested pursuant to an outstanding municipal court warrant after he exited the

front door of the residence. Almost three hours later, following the issu ance of

the second search warrant, police officers searched the second and third floors

of the residence, and they found controlled dangerous substances and other

drug paraphernalia in a third-floor bedroom. 3      The police found another




detailing the manner in which the search of the residence following the
issuance of the second warrant occurred. See R. 1:6-6.
3
   The police also reported seizing from a second-floor bedroom what is
described as a "discovery packet" in the name of a third-party who was not
present when the search occurred. There is no evidence in the record
                                                                        A-2499-18T4
                                      9
individual within the second and third floor living area and arrested her. 4 That

individual signed a written consent to search the first floor of the residence,

which was not accessible from the second and third floor living area, but

nothing of evidential value was found or seized during the first floor search.

        Defendant moved to suppress the evidence. 5 He argued the warrant

violated the particularity requirements of the Fourth Amendment to the United

States Constitution and Article I, Section 7 of the New Jersey Constitution. He

claimed Detective Catarcio's second affidavit did not inform the court that the

second and third floors consisted of numerous separately occupied bedrooms

and the affidavit failed to identify that a bedroom was "targeted" for the

search. Defendant claimed the second and third floors of the residence were

not the "main residence" as stated in the search warrant but instead comprised

separate residences in "a multiple tenant rooming house."




establishing the third-party's relationship, if any, to defendant or the main
residence.
4
  During defendant's plea colloquy, he testified the methamphetamine found in
the residence was his and the other individual had no knowledge of it. Based
on that testimony, the charges against the other individual were dismissed.
5
    The other individual joined in defendant's suppression motion.


                                                                        A-2499-18T4
                                      10
       Defendant also asserted he was entitled to a Franks6 hearing because the

search warrant affidavit falsely stated the confidential informant was under

constant surveillance by the officers when, in fact, he or she was not under

surveillance when he or she traveled to the rear of the residence to make the

first controlled purchased and when he or she entered the residence to make

the second purchase.      Defendant asserted the statements created a false

impression for the search warrant judge and, therefore, he was entitled to a

Franks hearing.

       The court heard argument on the motion and issued a detailed written

decision. The court noted defendant did not dispute there was probable cause

for the issuance of a search warrant, and, for that reason, the court focused on

whether the warrant satisfied the particularity requirement.

       The court found "it is arguable that the actual search warrant . . . went

beyond the description . . . of the particular place to be searched" described in

the affidavit and repeated in the warrant.     The court therefore applied the

"practical accuracy" standard to determine if the warrant was valid.

       The court found that based on all the information available to the

officers, they could reasonably ascertain the place to be searched from the


6
    See Franks v. Delaware, 438 U.S. 154 (1978).
                                                                        A-2499-18T4
                                     11
warrant's description. The court noted the warrant generally described the

structure as a multi-family residence, but made no mention of the first floor,

and it instead specifically mentioned only the method of access to the second

floor and described the area comprising the second and third floor as the "main

residence." The court further observed the search warrant affidavit described

that the confidential informant entered the front door of the residence and

purchased methamphetamine from defendant while inside the residence. The

court found that, employing the "practical accuracy" standard, the warrant on

its face authorized entry into the main residence and, as such, satisfied the

particularity requirement.

      The court also found the third floor was part of the main residence for

which the warrant was issued. The court explained the search was not invalid

simply because the police may have discovered after entering the residence on

the second floor that it also included a living area on the third floor.

      The court denied defendant's request for a Franks hearing, finding

defendant failed to demonstrate the affidavit contained any deliberate or

intentional falsehood that the confidential informant was under constant

surveillance. The court noted the affidavit disclosed the informant was out of

the detectives' view when he or she went to the rear of the residence to make


                                                                           A-2499-18T4
                                       12
the first purchase, and the informant entered the residence when he or she

made the second purchase.      The court also rejected defendant's claim the

affidavit misrepresented the second and third floors as the main residence

rather than a rooming house, reasoning there was no evidence the second and

third floors were comprised of separate and distinct living units.

      The court concluded defendant failed to sustain his burden of

establishing the warrant was invalid and entered an order denying defendant's

suppression motion. As noted, defendant appeals from the court's order.

      Defendant makes the following arguments:

            POINT I

            THE COURT ERRED IN DENYING THE MOTION
            TO SUPPRESS EVIDENCE BECAUSE THE
            WARRANT DID NOT SPECIFY THE FLOORS OR
            UNITS TO BE SEARCHED. ALTERNATIVELY,
            THE COURT ERRED IN NOT HOLDING AN
            EVIDENTIARY HEARING, SUCH THAT A
            REMAND IS REQUIRED.

            A. The Warrant Was Invalid Because It Did Not
            Specify the Floors of the Building to Be Searched and
            the Affidavit and Affiant's Knowledge Could Not
            Cure that Deficiency.

            B. The Warrant Was Invalid Even If It Limited the
            Search to the Second and Third Floors Because There
            Were Multiple, Separate Units on Those Floors.



                                                                     A-2499-18T4
                                      13
            C. Alternatively, the Matter Must Be Remanded
            Because the Court Erred in Not Holding an
            Evidentiary Hearing.

            POINT II

            A   REMAND   IS  NEEDED    TO   AWARD
            DEFENDANT THREE DAYS OF JAIL CREDIT.

                                      II.

      "It is well settled that a search executed pursuant to a warrant is

presumed to be valid and . . . a defendant challenging its validity has the

burden to prove 'that there was no probable cause supporting the issuance of

the warrant or that the search was otherwise unreasonable.'" State v. Jones,

179 N.J. 377, 388 (2004) (citation omitted). "[S]ubstantial deference must be

paid by a reviewing court to the determination of the judge who has made a

finding of probable cause to issue a search warrant." State v. Evers, 175 N.J.

355, 381 (2003).    Any "[d]oubt as to the validity of the warrant 'should

ordinarily be resolved by sustaining the search.'" State v. Keyes, 184 N.J. 541,

554 (2005) (quoting Jones, 179 N.J. at 389).

      The Fourth Amendment to the Federal Constitution and Article I,

Paragraph 7 of the New Jersey Constitution require that a search warrant

"particularly" describe the place to be searched. U.S. Const. amend. IV; N.J.

Const. art. I, ¶ 7. The purpose of the "particularity requirement [is] to prevent

                                                                        A-2499-18T4
                                     14
general searches. By limiting the authorization to search to the specific areas

and things for which there is probable cause to search, the requirement ensures

that the search will be carefully tailored to its justifications . . . ." State v.

Marshall, 199 N.J. 602, 611 (2009) (quoting Maryland v. Garrison, 480 U.S.

79, 84 (1987)).

      "The particularity requirement, in general, mandates that a warrant

sufficiently describe the place to be searched so 'that the officer with a search

warrant can with reasonable effort ascertain and identify the place intended.'"

State v. Feliciano, 224 N.J. 351, 366 (2016) (quoting Marshall, 199 N.J. at

611); see also Steele v. United States, 267 U.S. 498, 503 (1925) (same). Our

Supreme    Court    has   characterized    the   particularity   requirement      as

"uncomplicated," Marshall, 199 N.J. at 611, but its application has presented

challenges where a search warrant is sought for a multi-unit structure.

      In State v. Ratushny, we found invalid a search warrant that was issued

for a building comprised of four separate apartments. 82 N.J. Super. 499, 505

(App. Div. 1964). We determined that "[a] warrant which describes an entire

apartment building when cause is shown for searching only one apartment is

void" because it violates the particularity requirement. Ibid. We explained

that where the police know or reasonably should know that premises for which


                                                                          A-2499-18T4
                                      15
a search warrant is sought is "being utilized for the occupancy of more than

one family, the search warrant must contain as specific a description of the

particular area to be searched as the nature of the circumstances reasonably

permit." Id. at 506. Where an apartment number is known, such information

should be included in the warrant to identify the particular premises to be

searched and, where "such information is not known, . . . a more general

limitation will suffice." Ibid.

      In State v. Wright, the search warrant affidavit referred to alleged

criminal activity occurring on the top floor of a building, but the warrant did

not state there were three apartments on the top floor. 61 N.J. 146, 148-49

(1972). The Court issued a search warrant for the top floor, and the defendant,

whose apartment was searched pursuant to the warrant, argued the warrant

violated the particularity requirement.   Id. at 148.   The Court disagreed,

finding that although "a search warrant must describe the premises to be

searched with reasonable accuracy, pin-point precision is not demanded." Id.

at 149. The Court concluded the particularity requirement was not violated

because the search warrant affidavit stated that the intended apartment was the

one occupied by the defendant, and that designation was sufficient under our

holding in Ratushny. Ibid. The Court also explained that one of the officers


                                                                       A-2499-18T4
                                    16
previously searched the defendant's apartment and the officer could take the

information gleaned from that search into account in executing the warrant.

Ibid.


        The search warrants at issue in Ratushny, Wright, and Marshall broadly

permitted searches on multi-unit areas without any express identification of the

subunit or specific portion of the building for which the search was authorized.

Here, the warrant does not suffer from the same infirmity. Defendant's claim

the warrant "did not provide any information as to what areas" of the multi -

family residence were to be searched is inaccurate. The warrant specifically

defined the "[p]remises to be searched" to include the "main residence of the

structure," the entry door to which is "[a]top the set of steps" facing the

building's south side and which has the numbers "2-1-7" above it. Thus, the

warrant included the requisite description of the premises to be searched such

that the executing officers "with reasonable effort [could] ascertain and

identify the place intended." Marshall, 199 N.J. at 611 (quoting Steele, 267

U.S. at 503).     Indeed, if the search warrant was intended to permit an

unconstitutional general search of the entire multi-dwelling building, it would

have been unnecessary to identify with particularity the main residence



                                                                       A-2499-18T4
                                     17
because the affidavit made clear there was no access to the first floor

apartments from the main residence.

      The description of the main residence as the premises to be searched is

also supported by Detective Catarcio's affidavit, which establishes that

defendant twice directed the confidential informant to meet him at his

residence at 217 East 22nd Avenue to complete the methamphetamine sales,

and the detectives' observations of the confidential informant going to the

residence on both occasions to complete the transactions. The affidavit further

showed the informant was observed by the detectives entering the front door of

the main residence to make the second purchase. Following the receipt of the

information provided by Sergeant McGraw, the affidavit was amended to

reflect three significant facts about the residence. The first floor consisted of

vacant apartments, the front door provided access to the main residence, and

there was no access between the first floor and the main residence.

      A search "warrant must be read realistically in light of the proofs upon

which it was issued." State v. Schumann, 156 N.J. Super. 563, 565 (App. Div.

1978). Based on the facts set forth in the affidavit, it could only reasonably be

concluded defendant's residence was located through the front door at the top

of the steps on the second floor. There was no basis to conclude defendant


                                                                        A-2499-18T4
                                      18
resided on the first floor because Sergeant McGraw reported the apartments on

that floor were vacant. The affidavit effectively excluded the first floor as a

place for which the State sought permission to search because defendant had

no access to the first floor from the main residence, and therefore the State

complied with the mandate that "the affidavit in support of the search warrant

must exclude those units for which police do not have probable cause."

Marshall, 199 N.J. at 611. Unlike in Marshall, where the Court noted the

search warrant affidavit showed the police did not know which of two

apartments in a building that criminal activity took place, 199 N.J. at 613,

here, the affidavit precisely defined the main residence where, based on all the

information presented, defendant resided.

      Given all those circumstances, and when considered in context, the

reference in the search warrant to the "three (3) story, multi-family residence"

constituted only a general description of the structure and did not define the

premises for which the search was authorized. The warrant expressly uses the

description to define only what the structure "is," and the specific location for

which the search warrant was sought—defendant's residence—is described

with particularity.




                                                                        A-2499-18T4
                                     19
      That the plain language of the warrant permitted only a search of the

main residence, and did not authorize a search of the first floor, is borne out by

the fact the officers searched only the area the warrant described as the main

residence. The officers recognized the warrant did not authorize a search of

the first floor; instead, they requested and obtained consent to search the first

floor from the individual who was found in the main residence when the

warrant was executed. We recognize the conduct of the police during the

execution of a warrant cannot establish its validity, see, e.g., State v. Sheehan,

217 N.J. Super. 20, 24 (App. Div. 1987) ("As a general rule, questions

concerning the validity of a search warrant hinge upon the information

contained within the four corners of the supporting affidavit.") , but the actions

of the officers in the warrant's execution confirm that a plain reading of the

warrant permitted only a search of the main residence and no other part of the

structure.

      In Marshall, the Supreme Court recognized "the unquestioned

proposition that, in describing a place to be searched . . . , '"reasonable

accuracy" not "pin-point precision" is required.'" 199 N.J. at 623 (citations

omitted).    The sufficiency of a warrant's description "'is judged "on a




                                                                         A-2499-18T4
                                      20
common[-]sense basis rather than upon a super technical basis requiring

elaborate specificity."'" Ibid. (citations omitted).

      Defendant's claim the warrant broadly authorized a search of the entire

structure and did not particularly describe the place to be searched ignores the

warrant's   plain   language and      is    inconsistent   with a   common-sense

interpretation of the warrant based on the circumstances presented. "A warrant

may not be condemned upon some hypothetical set of facts, foreign to the

evident intent of the officers who sought the warrant and the magistrate who

issued it." State v. De Simone, 60 N.J. 319, 325-26 (1972). The warrant

permitted only the search of the main residence, which was described with

more than sufficient detail to satisfy the particularity requirement.           We

therefore reject defendant's claim the warrant was invalid based on any alleged

deficiency in describing the particular place to be searched.

      We also find no merit in defendant's claim the warrant was

constitutionally deficient because it did not define the particular rooms or

floors within the main residence for which the search was authorized.

Defendant argues the area comprising the main residence included multiple

living units and, as a result, to satisfy the particularity requirement the warrant

should have identified the "specific unit" within the main residence to be


                                                                          A-2499-18T4
                                       21
searched. There is no support in the record for this contention. The fact that a

police drawing revealed two bedrooms in the main residence did not establish

the presence of separate residential units within the main residence.          See

Sheehan, 217 N.J. Super. at 29 (explaining "[t]he mere fact that a structure

contains several residents who are not related to one another 'does not

automatically convert its rooms into [separate and private] "subunits"'"

(citation omitted)). At most, the drawing suggested only that there might be

multiple occupants in the main residence.

      As we explained in Sheehan, "[t]he 'essential ingredient' regarding the

specificity requirement for search warrants . . . 'relates not to the number of

occupants but to the existence of separate units or subunits within a structure.'"

Ibid. (citation omitted).   "In the community living or multiple-occupancy

situation, the courts have generally held that a 'warrant describing the entire

[dwelling unit] so occupied is valid and will justify a search of the entire

premises.'" Ibid. (citation omitted).

      Here, there is no evidence the main residence contained separate

dwelling units, and a police drawing showing the residence had two bedrooms,

with a shared living room and kitchen, does not demonstrate otherwise.

Defendant did not make any showing the bedroom on the third floor, where the


                                                                         A-2499-18T4
                                        22
seized evidence was found, constituted "an independent living unit, separately

locked, or otherwise identifiable as a private space." Id. at 31.

      The evidence was seized within the main residence as described in

Detective Catarcio's affidavit, depicted in the police officer's drawing, and

defined with particularity in the search warrant. 7 We discern no basis to

conclude there were separate living units within the main residence, and we

reject defendant's claim the warrant was invalid because it did not identify

with particularity the precise location within the main residence where the

evidence was found. 8 For the reasons noted, the warrant's authorization of a

search of the main residence satisfied the particularity requirement.

      We find defendant's arguments the court erred by rejecting his request

for an evidentiary hearing or for a Franks hearing to be without sufficient merit


7
  We note the drawing showed stairs leading from the first floor of the main
residence to the floor above.
8
   Because we find there is no evidence the main residence consisted of
separate living units, it is unnecessary that we decide whether the search was
otherwise lawful because the alleged "multiple-unit character of the premises
[was] not known or [was] not reasonably apparent to the officer[s] applying for
and executing the warrant." Sheehan, 217 N.J. Super. at 28 n.1; see also
Garrison, 480 U.S. at 85 (observing officers would be required to further
particularize the request for a search of a structure's third floor "if the officers
had known, or even if they should have known, that there were two separate
dwelling units on the third floor"); see also Wright, 61 N.J. at 149; Ratushny,
82 N.J. Super. at 506.
                                                                           A-2499-18T4
                                       23
to warrant discussion, R. 2:11-3(e)(2), beyond the following brief comments.

Defendant's claim is founded on the contention Detective Catarcio's affidavit

falsely asserted the two floors comprising the main residence were a single

"main residence." For the reasons we have explained, there is no evidence the

descriptions of the structure or the main residence are either inaccurate or false

or omitted material facts known to Detective Catarcio. See State v. Marshall,

148 N.J. 89, 193 (1997) (explaining the Franks standard applies to false

statements as well as the omission of material facts from a search warrant

affidavit). To warrant a Franks hearing, a defendant must make a "substantial

preliminary showing" that the detective deliberately or with reckless disregard

for the truth made a false statement, Franks, 438 U.S. at 170, or "failed to

apprise the issuing judge of material information which, had it been included

in the affidavit, would have militated against issuance of the search warrant,"

Sheehan, 217 N.J. Super. at 25. Defendant made no such showing here.

      Defendant's claimed entitlement to an evidentiary hearing suffers from

similar infirmities.   An evidentiary hearing is required only if there are

material facts in dispute.     R. 3:5-7(c).    Defendant argues he presented

information demonstrating that the two floors comprising the main residence

were shared by a number of residents. The State does not dispute that the


                                                                         A-2499-18T4
                                      24
search revealed that the main residence appeared to consist of bedrooms that

may have been used by different occupants sharing the main residence's

common living spaces.        We agree with the trial court that any such

information, which was discovered after the warrant was executed, is not

material to whether the warrant satisfied the particularity requirement. That is

because there is no evidence there were separate living units within the main

residence, and the mere presence of more than one bedroom in the main

residence did not require that the court identify with particularity each room

within the main residence that could be searched. Sheehan, 217 N.J. Super. at

29. Lacking any material factual dispute concerning the warrant's validity, the

court correctly denied defendant's request for an evidentiary hearing.

                                       III.

      Defendant also argues the court erred in calculating jail credits at

sentencing. More particularly, he asserts he is entitled to three additional days

of jail credit because, following his arrest on the drug charges that resulted in

his conviction in this matter, he was incarcerated from August 21 to 23, 2017

"following a contempt charge." He contends he is therefore entitled to jail

credit for those days of incarceration under Rule 3:21-8(a) and the principles

explained by the Supreme Court in State v. Hernandez, 208 N.J. 24, 28 (2011).


                                                                         A-2499-18T4
                                     25
      The State does not dispute defendant's entitlement to jail credits for time

spent incarcerated on other charges following his arrest on the charges in this

matter.   The State, however, argues the records provided by defendant in

support of his claim for the jail credit do not disclose whether he was

incarcerated on a contempt charge during the three-day period or he was

serving a sentence for contempt during that time. The State correctly notes

that if it was the former defendant is entitled to three days of jail credits, but if

it was the latter, he is not. See Hernandez, 208 N.J. at 47-48.

      We agree with the State that the records related to defendant's

incarceration from August 21 to 23, 2017, that are included in the record on

appeal, do not permit a determination of whether defendant is entitled to the

claimed three days of jail credit. No request for the claimed jail credit was

made at sentencing, and, in our view, the request should be first addressed by

the sentencing court.       We do not express any opinion on defendant's

entitlement to the requested credit, and we remand for the court to address the

issue on a more complete record.

      Affirmed and remanded for the limited purpose of allowing the court to

determine defendant's entitlement, if any, to three-days jail credit from August

21 to 23, 2017. We do not retain jurisdiction.


                                                                            A-2499-18T4
                                       26